Citation Nr: 0201990	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  97-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for low back 
disability resulting from Department of Veterans Affairs 
treatment in 1986.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service with the United States Coast 
Guard from October 1942 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  VA treatment of the veteran in 1986 did not cause or 
worsen disability of the veteran's low back.


CONCLUSION OF LAW

The criteria for compensation benefits for low back 
disability resulting from VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran has been informed of the requirements for 
establishing entitlement to compensation benefits under 
38 U.S.C.A. § 1151, and has also been advised as to the 
evidence considered in connection with his appeal and the 
evidence potentially probative of his claim.  VA medical 
records from two different facilities have been associated 
with the claims file.  Included are records of VA treatment 
in August and September 1986, and outpatient records dated 
intermittently from 1988 to 2000.  The VA facilities have 
indicated that the records forwarded to the RO are inclusive.  
The claims file also contains private medical evidence 
submitted by the veteran. 

By letter dated in February 2001, the RO advised the veteran 
as to the provisions of the VCAA and afforded him an 
additional time period in which to submit or identify 
additional evidence and in which to submit additional 
argument in support of his claim.  The supplemental statement 
of the case issued in November 2001 reflects consideration of 
additional argument presented by the veteran.  Later in 
November 2001, the veteran specifically reported he had no 
other information to present and wished to waive the 60-day 
waiting period so that his case could be returned to the 
Board for disposition.  His representative, in a presentation 
dated in February 2002, highlighted the RO's compliance with 
the Board's July 1998 remand.  The Board is not aware of and 
neither the veteran nor his representative has identified any 
additional evidence or information which should be obtained 
to substantiate the veteran's claim.  

Accordingly, the Board finds that no further action is 
required to comply with the notification and duty to assist 
provisions of the VCAA and the implementing regulations.

Analysis

38 U.S.C.A. § 1151 provides that when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. § 3.358.  They 
provide, in pertinent part, that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  
38 C.F.R. § 3.358(b)(2).  Further, the additional disability 
or death must actually result from VA hospitalization or 
medical or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  In addition, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

During the pendency of this appeal, congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The amended statute is 
less favorable to the veteran's claim; however, since the 
veteran's claim was filed prior to October 1, 1997, it will 
be decided under the law as it existed prior to the 
amendment.  Thus, neither evidence of an unforeseen event nor 
evidence of VA negligence is required here.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 12, 1986, the veteran was admitted to the 
Fayetteville VA Medical Center.  He complained of numbness 
over the buttocks and feet of six months' duration.  Testing 
was suggestive of probable lumbar stenosis at the L3/L5 
level.  The veteran was referred for further evaluation at 
the Durham VA Medical Center and discharged from the 
Fayetteville facility as stable.

On September 11, 1986, the veteran was admitted to the Durham 
VA Medical Center with a diagnosis of lumbar stenosis.  He 
was noted to have a history of low back pain with progressive 
numbness from his waist down to his feet, of eight-to-nine 
months' duration.  He described a burning sensation in his 
lower back after walking several blocks and indicated his 
legs would become "dead."  He stated that such symptoms were 
relieved after five-to-ten minutes of sitting, and that he 
had had little success with medications.  On September 17, 
1986, he underwent laminectomies of L3 and L4 and a partial 
laminectomy at L5.  The hospital report indicates there were 
no complications.  Post-operatively, the veteran's spine was 
stable and he was noted to be without neurologic deficits.  
He was doing well without complaints at the time of discharge 
from hospitalization.  Accompanying the hospital discharge 
summary in the claims file are the clinical records, nursing 
notes and progress reports from the veteran's hospitalization 
from September 11 to September 28, 1986.  One note reflects 
that upon discharge from hospitalization the veteran was 
ambulatory and wearing a corset.  He was advised that 
exercise was limited to walking, with a gradual increase, and 
that he should avoid lifting.  He was scheduled for a two-
month follow-up.

An outpatient record dated December 9, 1986, shows the 
veteran was evaluated at the neurology clinic.  He reported 
he was "doing just fine-I feel like a new man."  He had no 
complaints.  Examination revealed a normal gait.

The veteran presented for a follow-up evaluation on December 
18, 1986.  The examiner noted the veteran had done extremely 
well post-operatively and was now able to walk without pain 
or numbness in the legs.  The veteran indicated he had had no 
low back pain post-surgery.  Motor and sensory examination 
was intact and the veteran's gait was within normal limits.  
The assessment was status post lumbar laminectomy for 
stenosis and that the veteran was doing "extremely well."

Records dated in March, May and August 1988 show no 
complaints relevant to the back.

A VA medical record dated in April 1989 shows the veteran 
complained of leg numbness and tingling below the knees, with 
a cold sensation in the feet.  He described a feeling as if 
his legs had "bands around them."  He also complained of 
finger numbness.  He indicated a three-to-four week duration 
of symptoms that were gradually getting worse.  A VA medical 
record dated in October 1992 reflects a complaint of low back 
pain.  Examination showed pain with palpation at the right 
lateral lumbar area.  The diagnosis was lumbar sprain.  A VA 
medical record dated in March 1993 reflects the veteran's 
complaint of back pain.  In May 1993, the veteran underwent 
hernia repair and excision of a lipoma of the left spermatic 
cord.  In September 1993, the veteran requested a refill of 
medication.  

A VA outpatient record dated in December 1994 notes the 
veteran did well for four years subsequent to his 1986 lumbar 
surgery.  He currently complained of low back pain and 
occasional paresthesias of the legs.  The impression was 
chronic low back pain.  

A September 1995 VA record notes that the veteran reported a 
history of back surgery in 1986 and continued back aches; the 
impression was low back syndrome.  In November 1995, the 
veteran requested a renewal for Motrin for back pain.  In 
March, August and October 1996, the veteran requested 
medication for his back.  In November 1996, the veteran 
reported chronic low back pain and indicated he could not go 
without Ibuprofen.  In February 1997, the veteran requested 
Motrin for his back pain; the impression was low back strain.  
A VA record dated in May 1998 reflects the veteran's request 
for medication for back pain.  

Private records dated in October 1998 reflect complaints of 
back pain and leg numbness.  The veteran reported his back 
had never really gotten better since his 1986 surgery.  He 
also complained of leg numbness.  Another note indicates the 
veteran was better for about a year after his 1986 surgery.  
A May 1999 VA outpatient record shows the veteran complained 
of back pain and foot numbness.  In December 1999, he 
complained of right lower back pain radiating to his feet, 
worsening over the past month.  In June 2000 the veteran 
complained of low back pain that had been ongoing for years 
but was now moving higher.  

A report from Dr. Burns, dated in September 2000, documents 
treatment for ankle problems.  That report includes note of a 
history of right lower extremity neuropathy, without findings 
or medical assessment relevant to low back disability.

It is undisputed that the veteran had a back disability, 
characterized by pain in his back and pain and numbness in 
the extremities, prior to VA treatment in August and 
September 1986.  He argues that his back disability was not 
improved but in fact made worse by the September 1986 
surgery.  The medical evidence contemporary to the 1986 VA 
surgery, to include records of follow-up medical care, 
directly controverts the veteran's assertion.  Records dated 
in August 1986 show that surgery was recommended for 
increased back symptomatology.  The September 1986 VA records 
note no operative complications and clearly indicate that the 
veteran's post-operative course was uneventful.  The hospital 
records also show that upon discharge the veteran's spine was 
stable and he was without his pre-surgery complaints of pain 
in his back and pain and numbness in his legs.  The Board 
further emphasizes that in December 1986, several months 
after the surgery, the veteran reported he had no back pain 
and no lower extremity numbness.  Significantly, the 
physician noted the veteran had done extremely well.  
Moreover, the VA outpatient records subsequent to the 
veteran's 1986 surgery show that the veteran first began to 
complain of back pain and extremity numbness again in 1989, 
years after the surgery.  This is consistent with the more 
contemporary medical notations noting the veteran's back 
problems to have improved after his 1986 surgery.  Based on 
consideration of the above, the Board finds that the 
veteran's contrary assertion that his back worsened 
coincident with the VA surgery in 1986 lacks credibility.  
The competent medical evidence does not indicate any increase 
in symptomatology or additional disability coincident with VA 
treatment and surgery in 1986.  Rather, that medical evidence 
reflects not only an improvement in lumbar disability 
subsequent to the September 1986 surgery, but a near complete 
resolution of the veteran's pre-surgical complaints of lower 
extremity numbness and chronic back pain and shows that such 
relief lasted for a period of several years after the 
surgery.

Thus, the medical evidence in this case shows that no 
additional disability resulted from VA treatment in 1986.  As 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own assertions as 
to additional disability resulting from VA treatment are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).




						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for low back disability 
resulting from VA treatment in 1986 is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

